Citation Nr: 0332147	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  99-07 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to an evaluation in excess of 60 percent for 
ischemic heart disease.  

2.  Entitlement to an evaluation in excess of 10 percent for 
duodenal bulb deformity.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or at 
the housebound rate.  

4.  Entitlement to special monthly pension based on the need 
for regular aid and attendance of another person or at the 
housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to March 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) Manila Regional Office (RO).


REMAND

The veteran maintains that he is entitled to higher 
evaluations for his service-connected disabilities, to 
include ischemic heart disease and duodenal bulb deformity.  
Additionally, he contends that he is entitled to special 
monthly compensation and special monthly pension because he 
needs regular aid and attendance and is housebound.  

The current VA examinations, on which the ratings are based, 
are grossly inadequate for rating purposes.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
According to the March 2003 Joint Motion discussed above, the 
veteran has not yet received the required notification.  

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Federal Circuit held that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the RO failed to notify 
the veteran of the VCAA and the relevant provisions at all.  
Given this, as this case is being remanded for other reasons, 
the RO must take this opportunity to inform the veteran of 
the prevailing law and regulations and allow the veteran the 
appropriate time period in which to reply.  

Therefore, in light of the above, the Board hereby remands 
for the following directives:

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claim, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  In 
issuing this letter, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

2.  Thereafter, the RO should obtain the 
names and addresses of all medical care 
providers who have treated the veteran 
for his heart disease and duodenal bulb 
deformity.  After securing the necessary 
releases, the RO should obtain these 
records.

3.  The RO should then schedule the 
veteran for a VA heart examination to 
determine the current severity of his 
service-connected ischemic heart disease.  
The examiner should review the veteran's 
claims folder.  The examiner should 
conduct all indicated tests and determine 
whether there is any evidence of an 
episode of acute congestive heart failure 
or workload of three METS or less that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Any 
tests and studies necessary to render an 
opinion should be conducted accordingly.  

4.  The RO should then schedule the 
veteran for a VA stomach and duodenum 
examination to determine the current 
status of the veteran's service-connected 
duodenal bulb deformity.  Again, the 
claims folder must be made available to 
the examiner.  All x-ray studies or 
necessary laboratory tests should be 
conducted.  The examiner should comment 
on the frequency and duration of episodes 
of severe symptoms or the existence of 
continuous moderate manifestations.  

5.  The RO should also schedule a VA 
Examination of Housebound Status or 
Permanent Need for Regular Aid and 
Attendance to determine whether the 
veteran is qualified for special monthly 
compensation or special monthly pension.  
The examiner should prepare a report that 
includes an opinion as to whether the 
veteran is so nearly helpless as to 
require the aid and attendance of another 
person in performing the personal 
functions required in everyday living due 
to his service-connected disabilities.  
The examiner should also comment on 
whether the veteran is deemed housebound 
as a result of his service-connected 
disabilities.  The examiner should 
provide bases for all conclusions reached 
and include the same in an examination 
report.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




